Order filed August 31, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00370-CV
                                                    __________
 
                                      JOE
DALE BOND, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee
 

                                   On
Appeal from the 39th District Court
 
                                                           Haskell
County, Texas
 
                                                       Trial
Court Cause No. 5855
 

                                                                     O
R D E R
            This is an appeal from an order denying Joe Dale Bond’s contest of an order to withdraw
funds issued pursuant to Section 501.014(e) of the Texas Government Code.[1] 
Upon reviewing the appellate record after submission, it appears that the
judgment and bill of costs from the underlying criminal conviction are not
contained in the clerk’s record.  Without these documents, this court is unable
to adequately determine the trial court’s methodology for calculating the
amount of $6,643 in assessed “court costs, fees and/or fines and/or
restitution” referenced in the order to withdraw funds.  Therefore, we abate
this appeal to give the district clerk an opportunity to file a supplemental
clerk’s record containing the supporting documents.
            The
district clerk is directed to prepare and file in this court a supplemental
clerk’s record containing the judgment, the bill of costs, and any other
documents in the clerk’s file that reflect the assessed “court costs, fees
and/or fines and/or restitution” referenced in the order to withdraw funds.  This
appeal will be reinstated upon receipt of the supplemental record, which is now
due for filing in this court on or before September 17, 2012.  
            The
appeal is abated.
 
                                                                                                PER
CURIAM
 
August 31, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                [1]Tex. Gov’t Code Ann. § 501.014(e) (West 2012).